 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form, join,or assist District 50, United Mine Workers of America, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL, upon request, bargain collectively with the afore-said labor organization as the exclusive representative of theemployees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.All our employees are free to become and remain, or refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.INDUSTRIAL RAYON CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Chauffeurs,Teamsters and Helpers Local Union No.175, Inter.national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandMcJunkin Corporation.Case No. 9-CC-133. August 9, 1960DECISION AND ORDEROn May 15, 1958, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices alleged in the complaint and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The128 NLRB No. 57. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 175, ETC.523Trial Examiner also found that the Respondent had not engaged incertain other alleged unfair labor practices, and recommended thatthose allegations of the complaint be dismissed.Thereafter, the Re-spondent, McJunkin Corporation (the Charging Party), hereinafterreferred to as McJunkin, and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.On December 2,1958, the Board remanded the case to the Trial Examiner for furtherhearing, and on April 30, 1959, the Trial Examiner issued his Supple-mental Intermediate Report, a copy of which is attached hereto, withthe recommendation that the board adopt the findings, conclusions,and recommendations in his original Intermediate Report.Subse-quently, McJunkin filed exceptions to the Supplemental IntermediateReport and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate and Supplemental Intermediate Reports, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examineronly insofar as they are consistent with the findings, conclusions, andorder hereinafter set forth.The instant proceeding arises out of four incidents alleged to beviolations of Section 8(b) (4) (A) of the Act.These incidents in-volve the inducement of employees of Bell Transit Co., EpperleyTransfer Company, Smith's Transfer Corporation of Staunton, Vir-ginia, and Miami Transportation Company (herein called Bell, Ep-perley, Smith, and Miami, respectively).The record establishes, asdetailed in the Intermediate and Supplemental Intermediate Reports,that as to the Miami incident the Respondent induced and encouragedMiami's employees not to handle McJunkin's freight then at Miami'sterminal for transhipment.As to the Bell, Smith, and Epperley in-cidents, the employees were induced and encouraged not to make de-liveries to (as in the case of all three), or pickups at (as in the caseof Epperley), McJunkin.The Trial Examiner found that as to the Miami incident the Re-spondent's conduct was violative of Section 8(b) (4) (A).We agreewith the Trial Examiner's finding here not only for the reasons reliedon by the Trial Examiner, but for the additional reasons hereinafterset forth.The Trial Examiner further found that as to the Bell, Smith, andEpperley incidents the Respondent did not violate the Act.As tothese three, the Trial Examiner found,inter alia,that the inducementand encouragement of these employees, unlike that in the case ofMiami, invited action only at the premises of McJunkin, the primaryemployer.The Trial Examiner reasoned that the Bell, Smith, and 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDEpperley incidents were thus incidents to which the principle of theBoard's decision inInterborough News 1was applicable; and that,therefore, the inducement of the employees there did not violate theAct.We do not agree.It is clear from the record in this case that the Respondent's wholecourse of conduct was directed toward the inducement and encourage-ment of employees of neutral employers not to handle McJunkin'sgoods-the immediate object being to force a cessation of business be-tween those neutral employers and McJunkin. Thus, the record shows,as noted by the Trial Examiner, that the Respondent, concurrentlywith its establishing a picket line at McJunkin on February 19, 1957,mailed letters to carriers operating in the Charleston, West Virginia,area with whom it had "hot cargo" agreements. These letters whichhad not been revoked up to the time of the hearing herein, advisedthe recipients that there was a labor dispute between the Respondentand McJunkin, and that the Respondent's members "intend to refuseto handle goods" with McJunkin. It is to be noted that by these lettersthe Respondent categorically told the carriers that its members wouldrefuse to handle McJunkin's goods.Thus, at the very outset of thedispute, the Respondent announced its intention to embargo Mc-Junkin's goods and that it would carry out that objective through itsmembers.The picketing at McJunkin's further evidences the Respondent'sobjective and the nature of the means being employed to achieve it.Thus, during the period material here, the Respondent confined itspicketing to but 1 of 10 entrances to McJunkin's plant-that 1 beinga trucking entrance not generally used by McJunkin's employees.The Trial Examiner found (and correctly so) that the "immediate,principal purpose" of the picketing at McJunkin "was to induce andencourage employees of other employers not to make pickups or de-liveries at McJunkin's plant . . . ." 2In the light of the Respondent's course of conduct as describedabove, the principal issue here becomes one of determining whetherparticular instances of encouragement and inducement alleged to be1Newspaper and Mail Deliverers'Union of New York and Vicinity(Interborough NewsCompany),90 NLRB 2135 In that case,a union induced its members employed bysecondary employers to refuse to deliver newspapers to stands operated by InterboroughNews whose employees,represented by that union,were on strike.The locus of the in-ducement was at the secondary premises. The Board held"that because the Respondent'sconduct in such inducement invited actiononlyat the premises of the primary employer,whose employees were on strike,"Itwas not violative of the Act2While we rely on the nature of the primary picketing as evidence of the Respondent'soverall objective,we are not holding such picketing,considered alone, was itself unlawful.But seeNL.R.B. v. Drivers,Chauffeurs and Helpers Local Union No.639, at al.(CurtisBrothers,Inc.),362 U.S.274, wherein the Supreme Court in considering the applicabilityof Section8(b) ( 1 ) (A)to primary picketing stated(at p 290)' . . .we hold, thatCongress in the Taft-Hartley Act, authorized the Board to regulate peaceful'recognitional'picketingonlywhen it is employed to accomplish objectives specified in Section8 (b) (4).. . ." [Emphasis supplied.? CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 175, ETC.525unlawful may properly be considered in isolation and without ref-erence to that course of conduct.We think not.Where a union, as the Respondent did here, sets out on a concertedeffort to keep neutral employers from doing business with the primaryemployer by encouraging and inducing the employees of those neutralemployers, "it would be manifestly unrealistic not to take into consid-eration the total pattern of conduct" 3 engaged in by the union whenpassing upon particular incidents of inducement 4 If the totality ofthe union's effort is intended to accomplish a proscribed objective byinducements of secondary employees, then each particular induce-ment, being a component part of that total effort, must be adjudged asunlawful.'It follows that as the Respondent's inducement and en-couragement of the employees of Bell, Smith, and Epperley were buta part of the Respondent's total effort to bring about a cessation ofbusiness between McJunkin and other employers by means proscribedby the Act, the Respondent violated Section 8 (b) (4) (A) with respectto these incidents, and we so find.'8Truck Drivers and Chauffeurs Union, etal.,92 NLRB 1715, 1721.A See the separate opinion of Mr. Justice Frankfurter(in which Justice Harlan andWhittaker joined) InN L.R.B. v. Insurance Agents International Union, AFL-CIO (Pru-dential Insurance Company of America),361 U.S. 477,506,wherein it was stated:Activities in isolation may be wholly innocent,lawful and"protected"by the Act,but that ought not to bar the Board from finding,if the record justifies it, that theisolated parts"are bound together as the parts of a single plan. . .. The planmakes the parts unlawful."Swift & Company v. United States,196 U.S. 375, 396.See alsoAikens v. Wisconsin,et al.,195 U S. 194, 206.Carpenters Union, Local 131 et al. v. Cisco Construction Co.,226 F. 2d 365 (C.A. 9).cert. denied 361 U S. 828.In that case(an action brought under Section 303 of theAct), the court applied a"concept of the totality of effort"and held that lawful pri-mary picketing,at a primary site, may become unlawful by reason of secondary activitiesaway from the site, and that such picketing and secondary boycott activities may notbe treated as severable.In reaching this conclusion,the court stated that it relied uponits interpretation of the Supreme Court'sdecisions inN.L.R.B. v. International RiceMilling Co.,Inc., et al.,341 U.S. 665;N.L R B. v. Denver Building and ConstructionTrades Council,et al.(Gould & Preisner),341 U.S 675;International Brotherhood ofElectricalWorkers, Local 501, at al. v. N.L.R.B. (Samuel Langer),341 U.S. 694; andN.L.R B. v. Local 74, United Brotherhood of Carpenters and Joiners of America, AFL,at al.(Watson's Specialty Store),341 U.S.707,and held:"From our analysis of thesecases we conclude that the defendants may be judged by their total activity during aperiod of time, provided the illegal activity is notde minimis"(p. 368).The Courtreasoned:"To us it seems that one of the purposes of the Taft-Hartley Act was to per-mit a union to strike and picket without interruption so long as it played the game fairand 'according to the book.'But the right is unfair if . . . the union vigorously sets outin a concerted effort to keep other subcontractors from doing business with the con-tractor"(p. 369).9 Our finding that the Respondent violated Section 8 (.b) (4) (A)of the Act is limited tothe four incidents alleged in the complaint and which occurred within the 6-month periodpreceding the date of the filing of the charge herein.However,we have taken into con-sideration the events surrounding the inception of the dispute between McJunkin andthe Respondent as background evidence under the "established judicial rule of evidencethat testimony of prior or subsequent transactions,which for some reasons are barredfrom forming the basis of a suit may nevertheless be introduced if it tends reasonably toshow the purpose and character of the particular transactions under scrutiny."FederalTrade Commission v. Cement Institute,333 U.S. 683, 705;Paramount Cap ManufacturingCompany v. N.L.R.B.,260 F. 2d 109, 113 (C.A. 8),and cases cited therein;InternationalBrotherhood of Teamsters,etc.,LocalNo. 147(Clark Bros. Transfer Company),121NLRB 727, footnote 5, enfd. 267 F. 2d 166(C.A.D.C.). 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we have concluded from the Respondent's totality of effort thatthe Respondent violated the Act as alleged, we find itunnecessaryto pass upon or consider the principle of the Board's decision inInterborough, News.The union's totality of effort was not in issuein thatcase.There, the Board was not confronted with a situationlike the one herein; for here, as the Trial Examiner found, theimme-,diateandprincipalpurpose of the picketing carried on by the Re-spondent at the primary situs was not aimed at the primary employer,its employees, or the public, but rather was aimed at the inducementof employees of secondary employers?Nor inInterborough Newswas the Board confronted with a situation where, as the record alsoclearly shows was the case here, the union engaged in extensive hotcargo activities in addition to those instances of inducement whichsupposedly invited action only at the primary situs.1For the foregoing reasons, thatcase isinapposite.'THE REMEDYAs noted above, concurrently with the primary picketing, the Re-spondent sent hot cargo notices to its contracting employers in theCharleston area.The Trial Examiner found that the hot cargo no-tices were never revoked and are stil outstanding.There is evidencethat in at least one instance, this notice was posted on the bulletin7 Contrary to theposition of our dissenting colleague,a union's object is of paramountconsideration in determining the lawfulness of its conduct under Section 8(b) (4).SeeLocal 1976,United Brotherhood of Carpenters,etc(Sand Door&Plywood Co.) v.N.L R B ,357 US 93, 98,International Rice Milling Co, Inc, et at v. N L R.B ,341U.S. 665,672;Retail Fruit & Vegetable Clerks Union, etc. (Retail Grocers Association ofSan Francisco)v.N.L R B.,249F. 2d 591 (C A.9) ; Seafarers International Union, etc.(Salt Dome ProductionCo) v. N.L R.B.,265 F. 2d 585(C A.D C) ;Superior DerrickCorp.(Seafarers'InternationalUnion, etc.)v.N L.R.B273 F. 2d 891(C.A5) ;N L R B. v. Drivers, Chauffeursand Helpers Local Union No. 639(Curtis Brothers,Inc.),362 U S 274, 290We agree withour dissenting colleague that the right to strike is protected bySection 13of the ActBut as the Supreme Court stated in theCurtiscase,supra,thereare "limitations or qualifications" on this rightSection 8(b) (4) is a limitation or quali-fication onthe right to strikeand picket under Section13 of the Act,with "the object of"such strike or picketing being determinative of its legality or illegality.SeeInternationalRiceMilling, supra,footnote 5, p 672.Congress has therefore set the rules and if aunion follows them, there cannot be any conflict between the two sections and the dualcongressional intent referred to by our colleague will be effectuated.Moreover,we notethat Section8(b) (4) (C)and (D)generally involve primary picketing and the Board hasnever hesitated to find such picketing unlawful.8 Cf.N.L R B.v International Rice Milling Co , Inc., supra,at pp.670-671, where theSupreme Courtin holding that "each case must be considered in the light of its sur-rounding circumstances"pointed outthat therewere no inducements applied by theunion in that case other than at the primary picket line.9Whilewe viewInter boroughas inapposite,we feel constrained to point out that, con-trary to whatour dissenting colleague implies,the Supreme Court has never indicated itsapproval ofInterborough;nor for thatmatter has any other court.With referenceto the Supreme Court's citation of theSchultzcase in footnote 9, ofCurtis, supra,which our dissenting colleague implies to be an approval of certain languagecontained inSchultz,we note that the SupremeCourt citedSchultz onlyon the follow-ing : "Picketing has been equated with striking for the purposes of Section13 . . . Cf.International Brotherhood of Teamsters,etc.,Local No. 807(Schultz Refrigerated Service,Inc.),87 NLRB502."We cannot read any more into the Court's citation ofSchultzthan is set forth by the Court itself. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 175, ETC.527board of a secondary employer.The effectiveness of this boycottcampaign is best evidenced by the fact that since the initial week ofthe dispute no trucks of any employer other than those of McJunkinhave approached the picketed premises. In these circumstances, weare of the opinion that a broad order against the Respondent will benecessary to effectuate the policies of the Act.Therefore, we shallorder the Respondent to cease and desist not only from its unlawfulsecondary activities with respect to the employees of the four particu-lar employers involved here, but with respect to all other employersin the Charleston area with whom McJunkin may do business. Inaddition to requiring that the Respondent post an appropriate notice,we shall order the Respondent to have such notice published in a news-paper of general circulation in Charleston, West Virginia.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Chauffeurs,Teamsters and Helpers Local Union No. 175, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, its officers, representatives, agents, successors, and assigns,shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Bell Transit Co., Smith's Transfer Corporation ofStaunton, Virginia, Epperley Transfer Company, or Miami Trans-portation Company, or of any employer in the Charleston, West Vir-ginia, area, to engage in, a strike or concerted refusal in the courseof their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities,or to perform any services for their respective employers, where an ob-ject thereof is to force or require said employers or other persons tocease doing business with McJunkin Corporation.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business office in Charleston,West Virginia, andall other places where notices to its members are customarily posted,copies of the notice attached hereto marked "Appendix." 10Copiesof said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by an authorized representa-tive of the Respondent, be posted by the Respondent immediately uponreceipt thereof and maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 528DECISIONSOF NATIONALLABOR RELATIONS BOARDto members are customarily posted.Reasonable steps shall be takenby the Respondent to insure that the notices are not altered, defaced,or covered by any other material.(b)Cause a copy of said notice to be printed, at the Respondent'sexpense, in a daily newspaper of general circulation in Charleston,West Virginia.(c)Mail to the Regional Director for the Ninth Region signedcopies of said notice for posting at the premises of McJunkin Corpora-tion, Bell Transit Co., Smith's Transfer Corporation of Staunton,Virginia, Epperly Transfer Company, and Miami TransportationCompany, if said employers are willing, in places where notices totheir employees are customarily posted.(d)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.MEMBER FANNING, concurring in part and dissenting in part :I concur in the conclusion of the majority that the RespondentUnion violated Section 8 (b) (4) (A) by picketing the terminal ofMiami Transportation Company to force a cessation of business be-tween that neutral employer and McJunkin Corporation, the primaryemployer involved in a labor dispute with the Union.I dissent, however, from the majority's further conclusion, basedon a novel "totality of effort" concept," that the Union's otherwiselawful inducement of employees not to cross the primary picket lineat the McJunkin premises became unlawful in the context of thesinglesecondary incidentat the Miami terminal plus other considerationsof generalized 12 and "background" 13 nature.This sweeping condem-n Their theoryis that if "the totality of theunion's effort is intended to accomplish aproscribedobjective by inducementsof secondary employees," then everyinducement, thegood and the bad, must be adjudged unlawfulas part of the "totaleffort."The soleauthorityoffered in support isthe Ninth Circuit opinioninCisco Construction(supra,footnote 5) involving a suit fordamagesunder Section 303of the Act.The result reachedby thecourt must be construedin the restrictedcontext of an assessment of damages,undera tort conceptnot applicable in Board cases(Douds v. International Longshore-men's Association,Independent,et at.(New York Shipping Association),224 F. 2d455, 459(C.A. 2), cert. denied 350 U.S. 873) ;no holding was necessaryor intended thatthe primary picketing there was unlawful;the court's"totality"discussionwas ad-mittedlydicta.In a parallel proceeding(114 NLRB 27),the Board passed on the precisesituationof theCiscocase and neitherfound the primary picketingunlawful nor applieda "totality of effort" theory.Nor has the Board or courtsin anyof the multitude ofsimilar8(b) (4) (A)cases involving findings of lawful and unlawful incidentsfailed toseverthe goodfrom the bad and permit the union to adhere or fall back to that line oflawful conductwhichis its preserved right.Here,particularly,a "totality of effort"theory was not alleged bythe GeneralCounsel norbefore theparties inlitigation." Sincethe primary dispute ofRespondent Teamstersinvolvedemployees connectedwith McJunkin's trucking operations,it is scarcely a ground for the majority's criticismof Respondentthat it limitedits picketing to the proximate sites of the dispute,i.e., thetrucking entrance.The record plainly showsthatMcJunkin'sown trucks used thisentrance and that Melunkin's drivers were present and exposed to the picketing.Clearly,the trucking entrance was a primary situs,and Respondent had the right at this sites topublicize its labor dispute to the public and to induce secondary employees approachingthe picket line not to cross.SeeDi Giorgi Fruit Corporationv.N.L.R.B.,191 F. 2d 642 CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 175, ETC.529nation of all primary activity where a minor portion of the Union'sconduct in a strike has been found to be secondary flies in the faceof the Supreme Court's repeated admonition to this Board to proceedwarily and cautiously in adopting a broad construction of a statute"that was, to a marked degree, the result of conflict and compromisebetween strong contending forces and deeply held views on the roleof organized labor in the free economic life of the Nation and theappropriate balance to be struck between the uncontrolled power ofmanagement and labor to further their respective interests." 14 Inmy opinion, the majority decision in this case is a reversal of the long-establishedInterborough News Companycase, 90 NLRB 2135, andthePure Oil Companycase, 84 NLRB 315, cited with specific ap-proval by the Supreme Court inInternational Rice Milling Co. Inc..et al. v. N.L.R.B.,341 U.S. 665, at 673.15 I think too that the majoritydecision is contrary to language recently added by Congress to Sec-tion 8(b) (4) (A).Reviewing and changing the language of thissection of the Act, Congress in 1959 added the proviso that nothingcontained in that clause"shall be construed to make unlawful, wherenot otherwise unlawful, any primary strike or primary picketing."[Emphasis supplied.] I point out that theInterborough Newscaseand thePure Oilcase, cited above with judicial approval, have long(C.A.D.C.) ;Local 618,etc.,at at.(IncorporatedOil Co.) v. N.L R.B.,249 F. 2d 332(CA. 8).The majority's reliance upon the Trial Examiner's subsidiary finding relatingto the "immediate,principal purpose"of the McJunkinpicketing is misplaced and out ofcontext.The Trial Examiner repeatedly found that "Respondent'sonlyultimate objec-tive for its picketing of McJunkin's plant . . . was to procure the immediatereturn ofthe laid offemployees...." a perfectlylawful object.SeeDouds v. InternationalLongshoremen's Association,etc. (New York Shipping Association),224 F. 2d455, 4591C.A. 2),inwhich Judge LearnedHand aptlydistinguished"subsidiary"and "inter-mediate" objects from "ultimate" objects forpurposes of Section8(b) (4) (A).is This"backgroundevidence"Includes incidentsthat occurredmore than 6 monthsbefore a charge was filed in this caseand whichwere the basis of a charge in a previouscase, neverlitigatedor determinedby the Boardor any court.The Respondent agreedto the entryof a Board order and consent decreein the Fourth Circuitforbidding anyunlawful conduct.However, thesettlement stipulation by its terms provides that itshall not beconstrued as an admissionby Respondent that itcommitted any unfairlaborpractice,no evidence was taken to support such a conclusion,and no finding wasmadeby Board or court that the Act was violated.In the same"background" were"hot cargo"agreements and letters relatingthereto whichRespondent sent to carriers atthe inceptionof the McJunkin dispute inFebruary 1957. Inno event werethe "hotcargo"letters unlawful.(Local 1976, United Brotherhood of Carpenters etc., et at. (SandDoor and PlywoodCo.) v. N.L.R.B.,357U.S. 93.)Nor was it incumbent on Respondentexpressly to revokethese letterswhen the incidents involved herein arose in November1957.Respondent'sconsent to the court decree was at least enough of a revocation ofany intention unlawfully to induce neutral employees not to handle McJunkin'sgoods.Apart fromothermajor considerations,themajority's reliance on such "backgroundevidence"is improper.Smelter Workers v. Eagle-Picher Mining,325U.S. 325;N.L.R.B.v.Bird Machine Company,174 F.2d 404(C.A.1) ; J.H. Pomeroy and Company, Inc.,117 NLRB724, 736.14N.L.R.B. v. Drivers etc. Local699,etat.(Curtis Brothers,Inc.),362 U.S. 274,citing andquotingLocal1976,United Brotherhood of Carpenters etc., et at. (Sand Door &Plywood Co)v.N.L.R.B.,357U.S. 93, 99-100.is See also,e.g.,N L.R.B. v. Rockaway News Supply Company,Inc.,345 U.S.71, 80;Meier&Pohlmann Furniture Company v.Harold J. Gibbons,233 F. 2d 296(C.A. 8),cert.denied 77S. Ct. 101;and cf.U&Me Transfer,etat.,119 NLRB 852. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDheld that the inducement of employees of secondary employers notto cross a primary picket line is "traditional primary strike action"not proscribed by Section 8(b) (4) (A).Explaining the additionalprotection toexistingprimary conduct provided by the above amend-ment to this section of the Act, the House Managers in their ReportNo. 1147 on S. 1555 stated : "The purpose of this provision is to makeitclear that the changes in Section 8(b) (4)do not overruleorqualify the present rules of lawpermitting picketing at the site ofa labor dispute." ..." [Emphasis supplied.] I in-List emphasizethat the above decisions, upon which I rely in finding lawful theinducement of employees at Bell, Smith, and Epperley not to crossthe primary picket line at McJmikin, were part of theexisting lawat the time these incidents occurred, at the time the above amend-ments were legislated by Congress, and for the past 10 years of8(b) (4) interpretation; indeed, until the majority decision in thiscase.The majority asserts that theInterborough Newscase is"inappo-site" because of the "Respondent's totalityof effort."As indicatedabove, the onlyunlawfulaspect of this "total effort"isa single in-cidentwhich occurred at the Miami terminal.Because of thisincident,threeother lawful incidents are found unlawful and theRespondent is orderedto ceaseallfutureprimary conduct in con-nection with its McJunkin labor dispute.17 Itseems to methe tailhere wags the dog. If the majority's viewis to prevailgenerally inestablishing unfair labor practices then an employer who firesa singleemployee for union activity may find that he has committed unfairlabor practices in firing three others forcause.Such a result, Ithink even the majority wouldagree,obviously is absurd.It is my view, supported by numerousdecisionsof the circuitcourts of appeals,"' the Supreme Court of the UnitedStates," andlegislative history of the Act '20 that a literalreading of Section8 (b) (4) was not intended by Congress because such a reading doesviolence to Sections 7 and 13.A reasonable interpretation of thesesections of the Act requires the Board to effectuatea dual and some-10 Conference Report, H. Rept No. 1147 on S 1555, 86th Cong., 1st sess , September 3,1959.17My majority colleagues state they "are not holding [the McJunkinj picketing, con-sidered alone,was itself unlawful."It appears therefore they would hold that, con-sidered in context,the traditional primary picketing at McJunkin would be foundunlawful.Such a result would consistently follow from their "totality of effort" doctrineexpounded herein to convert the similarly lawful incidents at Bell, Smith, and Epperleyinto unlawful conduct.19N L R B v. Service Trade Chauffeurs, etc, Local 145 (Howland Dry Goods),191F. 2d 65(C A.2) ; Seafarers International Union etc.(Salt Dome Production Co.) v.N.L.R B ,265 F. 2d 585 (C A.D.C ), and cases cited therein19N.L R B v. International Rice Milling Co, Inc., et at,341 US 665;N L.R.B. v.Denver Building and Construction Trades Council,et al(Gould & Preisner),341 U S. 675.20 Conference Report, II Rent. No 1147 on S 1555,supra. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 17 5, ETC.531times seemingly conflicting congressional purpose : to shield neutralemployers from controversies not their own, while permitting unionsto engage in strikes and picketing activities against employers withwhom they have legitimate labor disputes.The majority approachto 8 (b) (4) in this case is that the paramount consideration in deter-mining the lawfulness of the Union's conduct is its object.Havingfound that the object was not restricted solely to the inducement ofMcJunkin's employees, the majority is satisfied that a violation ofSection 8 (b) (4) (A) has been established by conduct otherwise lawful.Careful consideration of the cases cited above persuade me that themajority is mistaken. If they are not, then virtually all picketingmust be forbidden tinder this section, contrary to the congressionalprotection of the right to strike guaranteed in Sections 7 and 13. Tenyears ago the Board said inSchultz Refrigerated Service, Inc., 87NLRB 502, cited with approval by the Supreme Court inN.L.R.B. v.Drivers etc. Local Union No. 639 et al. (Curtis Brothers Inc.),362U.S. 274, footnote 9: "Plainly, the object of all picketing at all times isto influence third persons to withhold their business or services fromthe struck employer. In this respect there is no difference betweenlawful primary picketing and unlawful secondary picketing pro-scribed by Section 8(b) (4) (A)."Over the years the Board and thecourts have carefully avoided a literal interpretation of this sectionof the Act, which would give, as the majority does in this case, para-mount importance to theunion'sobject.Rather, the attempt hasbeen made, sometimes painful and difficult, to establish within theintent of Congress fair rules of the game to protect, on the one hand,traditional primary strike activity, and to prevent the unnecessaryinvolvement of neutral employers in those strikes.My objection to the majority decision is that it upsets a carefuland judicially approved balance between what a union may do andwhat it may not under a provision of the law outlawing second-ary boycotts. I hold that to the extent the Respondent's conduct wassecondary, as in the Miami incident, it may not engage in such ac-tivity in the future.To the extent it sought merely to inducepersons.not to cross its lawful picket line at the McJunkin premises, its con-duct was lawful and it has every right under Sections 7 and 13 ofthe Act to continue such activity 2'MEMBER BEAN, concurring :I concur in Member Fanning's separate opinion.2'The Supreme Court caveat in theCurtisease is uniquely appropriate here-that..Section 13is a commandof Congress to the courts to resolve doubts andambiguities,in favor of an interpretation . . which safeguards the right to strike as understoodprior to the passage of the Taft-Hartley Act " 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF CHAUFFEURS, TEAMSTERS, AND HELPERSLOCAL UNION No. 175, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT engage in, or induce or encourage the employeesof Bell Transit Co., Smith's Transfer Corporation of Staunton,Virginia, Epperley Transfer Company, or Miami Transporta-tion Company, or of any employer in the Charleston, West Vir-ginia, area, to engage in, a strike or concerted refusal in thecourse of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, ma-terials, or commodities, or to perform any services for their re-spective employers, where an object thereof is to force or requiresaid employers or other persons to cease doing business withMcJunkin Corporation.CHAUFFEURS, TEAMSTERS, AND HELPERSLOCAL UNION No. 175, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe presentcomplaint asserts that the RespondentUnioncommittedunfair laborpracticesaffecting commerce within the meaning of Sections8(b) (4) (A) and 2(6)and (7) of theNational Labor RelationsAct, and wasissuedby the General Counselupon charges and -amended chargesfiled on November 12, 1957, and January 22,1958, respectively, by McJunkinCorporation of Charleston,West Virginia,hereincalledMcJunkin and also the primary employer.With respectto unfair labor practices,the complaint alleges in substance that:(a) "Since on orabout February 20, 1957,the Respondent has been picketingthe premises of McJunkin at Charleston,West Virginia,in furtherance of a labordispute withMcJunkin."(b) Existing collective-bargaining contracts of the Respondent with certain motorvehicle common carriers,operating under certificatesfrom theInterstate CommerceCommission,contain what is commonly referred to as a "hot cargo" clause.'IThe complaint describes this clause as purporting to confer upon the carriers' em-ployees "'the right' not to handle a shipper's goods if the Respondent considers saidgoods to be'unfair' as the term 'unfair'is defined in said agreement."The actual con-tractual provision is set forth in connection with the findings hereinafter made. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 175; ETC.533(c)On or about February 19, 1957, the Respondent, in furtherance of its labordispute with McJunkin, sent notices by mail to certain of these carriers, with whomithas these contracts, including Bell Transit Co: (herein called 'Bell), Epperley'TransferCompany (herein called Epperley), Smith's Transfer Corporation ofStaunton,Virginia (herein called Smith), and Miami Transportation Company(herein called Miami).,(d)This notice "has not been revoked or modified by the Respondent and hasbeen continued in effect by the Respondent to this date, and the so-called disputewith McJunkin is still in effect."(e) Since on or about August 9, 1957, the Respondent has violated Section8(b) (4) (A) of the Act by inducing and encouraging employees of Bell, Epperley,Miami, and Smith to engage in strikes or concerted refusals in the course of theiremployment, to transport or otherwise handle goods, and to perform services, with,the objects of forcing these carriers to cease transporting and handling McJunkin'sshipments and to cease doing business with McJunkin.In its answer to the complaint, the Respondent (1) admits that it holds contractswith Bell, Smith, and Miami and certain other carriers; (2) denies the accuracy of thesummary in the complaint of the "hot cargo" clause; and (3) admits that on or aboutFebruary 19, 1957, it sent letters to certain carriers informing them of the existenceof a labor dispute between the Respondent and McJunkin.Otherwise, the Re-spondent in its answer denies the allegations of the complaint concerning the assertedunfair labor practices.With respect to the letters of February, 19, 1957, the Re-spondent's answer asserts that they were sent out more than 6 months before anycharge was filed in the present case.Pursuant to notice, a hearing was held in Charleston, West Virginia, on March 11,1958, before the Trial Examiner duly designated by the Chief Trial Examiner.TheGeneral Counsel, the Respondent, and McJunkin appeared by counsel and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, andto introduce competent and relevant evidence bearing upon the issues.The GeneralCounsel and counsel for the Respondent stipulated the introduction in evidence inthe present proceeding of the testimony of witnesses given in an ancillary proceedingfor a temporary injunction under Section 10(1) of the Act, in the United StatesDistrictCourt for the Southern District of West Virginia.They also submitted,and stipulated for the introduction in evidence of, copies of the exhibits receivedin evidence at the Federal district court hearing.Counsel for McJunkin offeredno objection to these stipulations, and they were therefore accepted and the stip-ulated evidence was received.No other evidence was received.Counsel for theRespondent objected to an offer of certain evidence by counsel for McJunkin.TheTrial Examiner permitted the offer to be made by question and answer but then,for reasons fully set forth on the record, sustained the Respondent's objection andrejected the evidence.All parties waived their rights to oral argument.On March24, 1958, the Trial Examiner received briefs from the General Counsel and counselfor McJunkin.Upon the entire record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE PRIMARY EMPLOYERThe primary employer, McJunkin Corporation, is a West Virginia corporation,engaged principally in the sale and distribution of pipe and other related industrialproducts in West Virginia and several other States of the United States. In 1957,McJunkin purchased and received, directly from manufacturers and other supplierslocated outside the State of West Virginia, pipe and other related industrial productsof a value in excess of $5,000,000.During 1957, McJunkin sold and shipped pipeand other related industrial products from its place of business in Charleston, WestVirginia, to points outside the State of West Virginia, of a value in excess of$5,000,000.The Trial Examiner finds that at all times material herein McJunkin Corporation,the primary employer, is and has been engaged in commerce and operations affectingcommerce as defined in Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Local Union No. 175, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2 (5) of the Act.577684-61-vo1 128-35 534DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The "hot cargo" clauses and the Respondent's notice to the carriers thereunderAs stated in the complaint and admitted in the answer, the Respondent has beenengaged in a labor dispute with McJunkin and has picketed McJunkin's businesspremises in Charleston, West Virginia, since on or about February 20, 1957. Insubstance, the General Counsel contends that, by appealing to the employees ofvarious motor carriers to exercise their "rights" under a "hot cargo" clause in thecontractswith these carriers, the Respondent has induced and encouraged theseemployees to engage in a concerted refusal to handle McJunkin's goods with theobjects of forcing the carriers to cease transporting and handling McJunkin's ship-ments and to cease doing business with McJunkin.According to the General Counsel,the Respondent has thereby violated Section 8(b) (4) (A) of the Act.The evidence shows, and the Trial Examiner finds, that during the period embrac-ing the material events in the present case, the Respondent has in fact been partyto identical "hot cargo" contracts with a number of the motor vehicle carriersoperating in the Charleston area under certificates issued by the Interstate Com-merce Commission, including Miami, Bell, and Smith, but not Epperley (as thecomplaint also alleges).The "hot cargo" clause of each of these contracts (articleIX) is almost identical to that considered by the Board inGenuine Parts Company,119 NLRB 399, and, for convenient reference is set forth in full in Appendix A.The evidence also shows, and the Trial Examiner finds, that on February 19, 1957,the Respondent mailed the following letter to the contracting carriers operating inthe Charleston area (again including Miami, Bell, and Smith butnotEpperley):Please be advised that there is a labor dispute between this local union andMcJunkin Corporation, and a picket line has been established.This letter is to inform you that under Article IX of our current Over theRoad and Local Cartage Agreements, our members intend to refuse to handlegoods with this unfair Employer.It is our intent that all freight picked up for this Employer after Midnighttoday, Tuesday, February 19, 1957, shall be termed Unfair goods until suchtime as the dispute is settled.According to the testimony of Charles Schobert, a checker and truckdriver forMiami, a copy of this letter was posted for a time on the bulletin board at Miami.Schobert could not recall, however, for how long the letter was posted, nor is thereany evidence in the record as to who posted the letter or whether there were similarpostings at the premises of other carriers.The complaint alleges that the "hot cargo"notice to the carriers"has not beenrevoked or modified by the Respondent and has been continued by the Respondentto this date.."The Respondent's answer does not deny this allegation and theTrialExaminer finds that the notice to the carriers is still in effect.B. Specific incidentsThere is evidence of four specific incidents upon which the General Counselrelies to show inducement and encouragement of the carriers'employees in violationof Section8(b) (4) (A) of the Act.As to these incidents,there are only minor,immaterial variations in the testimony of several of the witnesses.The followingfindings of fact are based upon uncontradicted material evidence.1.Miami incidentOn November 29, 1957, a McJunkin truck brought freight to the Miami dock fortransshipment.Paul Spurlock, one of Miami's truckdrivers and the Respondent'sshop steward, recognized the truck and told Miami's dispatcher that he would notunload the freight.Spurlock then telephoned Bill Flenner, one of the Respondent'sbusiness agents, and asked Flenner "What about the McJunkin situation?"Flenneranswered: "I cannot tell you anything about it.You have to act on your own. Ican't tell you what to do."Another Miami truckdriver, Charles Schobert, whoknew that Spurlock had just telephoned the Respondent, asked Spurlock what todo and Spurlock replied, "I can't tell you what to do. I am acting on my own."McJunkin's truckdriver then picked up his bill of lading and, without unloading,drove the truck away.According to Schobert's testimony, he did not handle theMcJunkin equipment because Spurlock"was steward and he was supposed to tellus what to do." CHAUFFEURS, TEAMSTERS&HELPERS LOCAL 175, ETC.5352.Bell incidentOn October 17, 1957, Bell's terminal manager asked Harry Barnett,one of Bell'sdrivers and the Respondent's shop steward, if the men would deliver a load ofoxygen to McJunkin.In making this request,the terminal manager referred tothe existence of a picket line at Meiunkin and said that he "guessed"that Barnettwould want to check with the Respondent.Barnett thereupon telephoned BusinessAgent McDonald Smith of the Respondent and asked Smith if the McJunkin strikewas over or whether there were still pickets there. Smith said that,"The situationwas the same as it had been up there." Following this conversation,another one ofBell's drivers,who was sitting in a truck, asked Barnett what had happened, andBarnett told him, "The situation is the same.It hasn't changed."Barnett then toldhis employer that the situation had not changed and the load of oxygen was notdelivered to McJunkin.3.Smith incidentOn one occasion,John Price,one of Smith's drivers and a member of the Respond-ent, noticed from his bills of lading that he was carrying a shipment consignedtoMcJunkin.Price telephoned toMcDonald Smith,a business agent of theRespondent,and asked Smith "if they were still on strike at McJunkin or if thepickets were still there or if the strike was still on."Smith replied that"there wasno change.We was still on strike with them."Seeing no picket when he passedMcJunkin'spremises,Price then telephoned Business Agent Rebhan of the Re-spondent,and asked Rebhan"what to do with the shipment that I had on mytruck."Rebhan told Price to take it back to Smith's dock,and Price did so.4.Epperley incidentOn August 9, 1957, Epperley received a drilling stem consigned to McJunkin forrepair.Mr. Epperley himself so informed Paul Ranson, McJunkin'smachine shopsuperintendent,and asked Ranson whether there was still a picket line at McJunkinRanson said that there was still a picket there but suggested delivery of the drillingstem to McJunkin at its "lower warehouse."2But Elmer Feazell,one of Epperley'sdrivers and a member of a union other than the Respondent,then telephoned toMcJunkin and, upon asking someone other than Ranson,was told that there was nopicket line at McJunkin.Feazell thereupon called the Respondent's office and wastold by an unidentified female that if there were no picket at McJunkin,there wassupposed to be one there.As a result,the delivery to McJunkin was not made byEpperley.Instead,McJunkin had its own truck pick up the stem and brought itback to McJunkin's premises.When McJunkin completed the repair within a few days, Ranson telephonedEpperley and asked Feazell,who answered the call,to pick up the stem.Feazellasked whether there was a picket at McJunkin and Ranson said that there was nopicket.Feazell later telephoned Ranson and said that the Respondent had informedhim that there should be a picket at McJunkin and that he therefore could notcome to pick up the tool.C. ConclusionsIn view of the Board'sdecision inGenuine Parts Company,119 NLRB 399, itis clear that the Respondent's "hot cargo"clauses in its contracts with the variouscommon carriers in the present case are illegal and afford no defense to the Respond-ent against the present charge that it violated Section 8(b)(4) (A)of the Act byinducing and encouraging the carriers'employees to engage in strikes or concertedrefusals in the course of their employment to handle McJunkin's goods or shipments,with the objects of forcing these carriers to cease transporting and handlingMcJunkin's shipments and to cease doing business with McJunkin.Furthermore, italso appears clear that if the evidence shows that the Respondent did induce andencourage such a course of inaction on the part of the carriers'employees, it didso in furtherance of its labor dispute with McJunkin and with the objects allegedin the complaint and proscribed by Section 8(b) (4) (A)of the Act.Upon his view of the evidence,the Trial Examiner concludes that, in spite ofthe breadth of the Respondent'sunrevoked and continuing"hot cargo"notices tothe carrier-employers,the incidents involving the employees of Bell,Smith, andEpperley do not show such inducement or encouragement of these employees bythe Respondent as to be violative of Section 8(b) (4) (A)of the Act.In each of2 According to Ranson's testimony he receivedthe "impression" that Epperley wouldmake the deliveryin the manner thus suggested. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese incidents, the carrier's employees merely refused to pick up or deliver at thepremises of the primary employer, McJunkin.And this is all that the Respondent'ssteward and the Respondent's business agent can be held to have urged the carrier'semployees to do.For there is no evidence that the employees of Bell, Smith, orEpperley knew of the "hot cargo" letters that had been sent to the carriers, northat, in urging the carrier's employees to refuse to pick up or deliver shipments atMcJunkin, the Respondent's steward or business agent either referred to the "hotcargo" notice to their employer, or in any other way indicated that the carrier'semployees were to refuse to handle McJunkin's goods or shipmentsexcept at theprimary premises.It therefore appears in the cases of the Respondent's inducementof Bell's, Smith's, and Epperley's employees not to handle McJunkin's goods orshipments, that "Respondent's conduct . . . invited actiononlyat the premises ofthe primary employer, whose employees were on strike, [and].was not violativeof Section 8(b) (4) (A) of the Act as alleged in the complaint." 3The Trial Ex-aminer will accordingly recommend that the allegations of the complaint be dis-missed so far as they allege the Respondent's illegal inducement and encouragementof Bell's, Smith's, and Epperley's employees to refuse to handle McJunkin's shipments.However, the evidence does show that the Respondent violated Section8(b) (4) (A) of the Act by inducing and encouraging the employees of Miami torefuse to handle McJunkm's freight on the attempted transshipmentatMiami'sterminalon November 29. It is true that, according to the evidence, BusinessAgent Flenner, upon being asked by Steward Spurlock "what about the McJunkinsituation," replied simply that, "I cannot tell you anything about it.You have to acton your own. I can't tell you what to do." But the cryptic nature of this con-versation and of the later similar conversation between Steward Spurlock andmember Schobert, does not conceal the underlying understanding of these men that,although the Respondent would welcome a refusal by Miami's drivers to handleMcJunkin's outbound freight at, and beyond, Miami's dock, the Respondent did notwant toappearto induce or encourage such a course and would therefore relyupon the inclination of its members to help it in its dispute with McJunkin.Whenthus properly appraised, Business Agent Flenner's statements to Steward Spurlockand Spurlock's almost identical later statement to Schobert, clearly amounted toinducement and encouragement of Miami's employees in -a refusal to handleMcJunkin's shipment at and beyond, Miami's dock.4The Trial Examiner accordingly concludes that the Respondent, through the state-ments made by Business Agent Flenner to Steward Spurlock, and by StewardSpurlock to employee Schobert, committed an unfair labor practice within themeaning of Section 8(b) (4) (A) of the Act, by inducing and encouraging the em-ployees of Miami to engage in a strike or concerted refusal in the course of theiremployment, to transport or otherwise handle goods and to perform services, withthe objects of forcing Miami to cease transporting and handling McJunkin's ship-ments and to cease doing business with McJunkin.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of McJunkin Corporation described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerces Interborough News Company,90 NLRB 2135.See alsoThe Pure Oil Company,84NLRB 315;U & Me Transfer, et at,119 NLRB 852, footnotes 12 and 13The Genera]Counsel attempts to distinguish theInterhorovgh Newscase from the present case bypointing out that In that case there was no evidence (as there Is In the present case) thatthe respondent union Induced neutral employees to refuse to pick up, as well as to de-liver,at the primary premisesThe Board's decision, however, makes It clear that in-ducement or encouragement of neutral employees to refuse to performanykind ofservice at the situs of a labor dispute Isnota violation of Section 8(b) (4) (A) ofthe Act.4The Board has In the past recognized the actual significance, In similar circumstances,of such guarded remarks as were made by Flenner to Spurlock and then by Spurlock toSchobert, and has held them to amount to inducement and encouragement within themeaning of Section 8(b) (4) (A). SeeRichfield Oil Corporation,95 NLRB 1191, 1193.Hammermill Paper Company.100 NLRB 1176, 1185-1186;Clark Bros Transfer Company,116 NLRB 1891. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 175, ETC.537V.THE REMEDYIt having been found that the Respondent engaged in activities violative of Sec-tion 8(b) (4) (A) of the Act, it will be recommended that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct.Because of the sweeping nature of the "hot cargo" notices sent to variouscommon carriers in the Charleston, West Virginia, area, the Trial Examiner believesit necessary,in order to effectuate the policies of the Act,that the Respondent be re-quired to refrain from the type of conduct herein found to be violative of the Act,throughout the Charleston,West Virginia, area.For the same reason the TrialExaminer believes it to be necessary that the Respondent publish a copy of the noticein a Charleston,West Virginia,newspaper of general circulation.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Chauffeurs,Teamsters and Helpers Local Union No. 175,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,isa labororganization within the meaning of Section 2(5) of the Act.2.By inducing and encouraging employees of Miami Transportation Company toengage in a concerted refusal in the course of their employment,to transport orotherwise handle goods and commodities,and to perform services,with the objectsof forcing Miami Transportation Company to cease transporting and handling theshipments of McJunkin Corporation and to cease doing business with McJunkinCorporation,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX A(The "hot cargo" clause)ARTICLE IXProtection of RightsIt shall be a violation of this Agreement and it shall not be cause for dischargeif any employee or employees refuse to go through the picket line of a Union orrefuse to handle unfair goods.Nor shall the exercise of any rights permitted by lawbe a violation of this Agreement.The Union and its members,individually and col-lectively reserve the right to refuse to handle goods from or to any firm or truckwhich is engaged or involved in any controversy with this or any other Union; andreserve the right to refuse to accept freight from,or to make pickups from, ordeliveries to establishments where picket lines, strikes,walk-outs or lockouts exist.The term "unfair goods" as used in this Article includes, but is not limited to, anygoods or equipment transported, interchanged, handled, or used by any carrier,whether party to this Agreement or not, at any of whose terminals or places of busi-ness there is a controversy between such carrier, or its employees on the one hand,and a labor union on the other hand; and such goods or equipment shall continue tobe "unfair" while being transported, handled or used by interchanging or succeedingcarriers, whether parties to this Agreement or not, until such controversy is settled.The Union agrees that, in the event the Employer becomes involved in a con-troversy with any other Union, the Union will do all in its power to help effect a fairsettlement.The Union shall give the Employer notice of all strikes and/or intent of the Unionto call a strike of any Employer and/or place of business, and/or intent of themembersto refuseto handle unfair goods.Notice of such intent with regards tounfair goods, shall be given each Employer in writing.The carriers will be givenan opportunity to deliver any and all freight in their physical possession at the timeof the receiptof notice.Any freight received by a carrier up to midnight cf the dayof the notification shall be considered to be in his physical possession.However,freight in the possession of a connecting carrier shall not be considered to be inthe physical possession of the delivering carrier.The insistence by any Employer that his employees handle unfair goods or gothrough a picket line after they have elected not to, and if such refusal has been ap- 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDproved in writing by the responsible officials of the West Virginia Freight Council,shall be sufficient cause for an immediate strike of all such Employer's operationswithout any need of the Union to go through the Grievance Procedure herein.SUPPLEMENTAL INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEOn May 15, 1958, the duly designated Trial Examiner issued his IntermediateReport and Recommended Order in the above-entitled case.He found that theRespondent had committed unfair labor practices within the meaning of Section8(b) (4) (A) of the National Labor Relations Act by inducing and encouragingemployees of Miami Transportation Company to refuse to handle McJunkm'sfreight atMiami's terminal, and recommended the issuance of an order againstthe Respondent to remedy this unfair labor practice.However, he recommendedthe dismissal of allegations of the complaint to the effect that the Respondent hadalsd committed unfair labor practices within the meaning of Section 8(b) (4) (A) byinducing and encouraging employees of three other motor vehicle carriers (i.e.,Bell Transit Co., Epperley Transfer Company, and Smith's Transfer Company ofStaunton, Virginia) to refuse to handle or transport McJunkin's shipments.As he stated in his report, the Trial Examiner made this latter recommenda-tion for a partial dismissal of the complaint upon an application of the Board'sInterborough Newsrule 1 to his findings upon the evidence in the present case thatthe Respondent had merely induced and encouraged Bell's, Epperley's, and Smith'semployees, ineachcase during telephone calls made by these employees to Re-spondent's representatives, to refuse to pick up or deliver freight at McJunkin'sbusiness premises, which the Respondent (according to the complaint) was then"picketing ... in furtherance of a labor dispute with McJunkin." In view of thislast-quoted allegation of the complaint, the Trial Examiner had, at the originalhearing on March 11, 1958, sustained the Respondent's objections to offers by Mc-Junkin's counsel to prove in substance (1) that at the times of the incidents in-volving Bell's, Epperley's, and Smith's employees, none of McJunkin's employeeswere on strike, and (2) that, by its picketing of McJunkin's premises, the Respondentwas inducing and attempting to induce employees of other employers to refuse tomake deliveries or pickups at McJunkin's plant and thus to force their respectiveemployers to cease doing business with McJunkin.The General Counsel did notjoin in, or support these offers and, upon being asked by the Trial Examiner, statedthat the only incidents of unfair labor practice relied upon by him, in support ofthe complaint, were incidents which took place away from the picket lineExceptions to the Intermediate Report were filed by McJunkin on June 6, 1958,and by the General Counsel and the Respondent on June 9, 1958.McJunkin ex-cepted,inter alia,to the Trial Examiner's rejection of the offers of proof alreadymentioned, and to the Trial Examiner's failure to find that the respondent's induce-ment and encouragement of Bell's Epperley's, and Smith's employees constitutedunfair labor practices within the meaning of Section 8(b)(4) (A). In a brief filedin support of these exceptions, McJunkin contended in substance that:(1)There is, and has been, no "strike" at the McJunkin plant since "No em-ployees of McJunkin who are supposed to be working have been off from worksinceMarch, 1957."(2)The Respondent's picketing was "stranger picketing."(3)The Respondent's picketing was confined to the trucking entrance to Mc-Junkin's plant for the purpose of inducing and encouraging employees of otheremployers to refuse to enter the plant in the course of their employment.(4)The Respondent has not been, and is not, the bargaining representative ofMcJunkin's employees and has taken no steps to attain recognition by the Board assuch representative.(5) In view of the foregoing factors, the picketing had no "legitimate objective,"was itself violative of Section 8(b) (4) (A) of the Act, and furnished no justifica-tion for the Respondent's inducement and encouragement of Bell's, Epperley's, andSmith's employees which occurred away from, but with reference to, the picketlineOn December 2, 1958, the Board issued an order reopening the record anddirecting:i InterboroughNews Company,90 NLRB 2135:The Pure Oil Company,84 NLRB 315 ;U f Me Transfer,et al,119 NLRB 852, footnotes 12 and 13 CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 175, ETC.539[that] a further hearing be held beforeTrialExaminer William F. Scharnikowfor the purpose of hearing and determining the nature and purpose of the strikeor labor dispute,ifany, at the premises of McJunkin Corporation,and thenature and purpose of the picketing by the Respondent Union at said premises;[and] that, upon the conclusion of the hearing the Trial Examiner shall pre-pare andserveupon the parties a Supplemental Intermediate Report containingfindings of fact upon the evidence received pursuant to the provisions of thisorder,conclusions of law,and recommendations .. . .Pursuant to notice issued by the Regional Director under this order,a furtherhearing was held before the duly designated Trial Examiner at Charleston, WestVirginia, on February 10 and 11,1959.The General Counsel, the Respondent,and McJunkin appeared by counsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce competent and relevantevidence in accordance with the Board's order of remand. Since the close of thehearing, the Trial Examiner has received briefs from McJunkin and the Respondent.Upon the entire record in the case, and particularly upon that portion made inthe supplemental hearing pdrsuant to the Board's order,the Trial Examiner makesthe following:SUPPLEMENTARYFINDINGS OF FACTA The inception of the Respondent's picketingOn a visit to the Mcfunkin plant about 3 p.m on Monday, February 18, 1957,Secretary-TreasurerFrank Rebhanand Agent Bill Flenner of the Respondent in-formed Henry B. Wehrle, Sr.,and his son,Henry B. Wehrle, Jr. (who were andare, respectively, the president and vice president ofMcJunkin), that the Re-spondent represented a majority of McJunkm's employees and wishedto bargainon their behalf.To support their claim, they suggested a poll of the employees bythe State Commissioner of Labor or a representation election to be conducted bythe Board. In the course of their brief conversation, the Wehrles told Rebhan thatthey expected to lay off some of the men because of -a necessary curtailment oftheir trucking operations, but did not say when the layoff would occur 2Shortly after the Respondent's representatives left McJunkin's plant and beforethe end of the same afternoon, the Wehrles informed their attorney, A. G Stone,of the Respondent's request for recognition and their own intention to lay off someof the men, and Stone advised them "that if we were going to lay anyone off weshould do it right away."The Wehrles thereupon decided to effect the layoffs im-mediately.Accordingly, Superintendent Frank Ray, who was in charge of Mc-Junkin's trucks and warehouses, called the men together before quitting time thesame afternoon and told them that "there was going to be a lay-off ... [that] theywere going to sell all the trucks but two of them... " Ray then named six em-ployees, allmembersof theRespondent, who were being laid off,i.e.,laborerHayes Smith and truckdrivers John Burris, Troy Taylor, Okie Miller, Glen Cassells,and Harry King. In addition, a mechanic named 'Sargent was discharged.On the following morning, Tuesday, February 19, 1957, the six laid-off employeesappeared at the plant and were paid the wages due them.Of this group, Miller,Taylor, and King were members of McJunkin's profit-sharing trust.Although vice-PresidentWehrle attempted to dissuade them, they requested payment of theamounts to their credit in the trust.Upon then or later receiving this navment,each of them also received a notice from McJunkin of the termination of his em-ploymentKing, the only one of these three employees who was a witness at thehearing, admitted that Vice-PresidentWehrle had urged him not to withdraw hismoney from the trust, but denied that Wehrle had given any reason.The TrialExaminer, however, credits the testimony of Vice President Wehrle, and finds that,in speakingseparately toMiller,Taylor, and King when they received the wagesdue them on February 19, 1957, he urged them not to request their money fromThere is no dispute in the evidenceas to thesubstance of the finding thus made inthe textVice President Wehrle testified that "we were going to have to curtail ourtruck operations because of a change in the pricing policies of the steel mills and theyreplied that that didn'tmake any difference to them, that they wanted to include every-body however many we had"He further testified that nothing was said about when thelayoff would take place because,at the time of the conversation with Rebhan,McJunkinhad not yet decided when it should be. Rebhan testified merely that he was not told bytheWehrles that there would be a layoff of any of the employees that afternoon. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe trust because, under the ruhngs of the United States Bureau of Internal Revenue,such payments could be made only to employees whose employment had beenterminated and would have to terminate their employment.The Respondent learned of the layoffs from the men and while they were beingpaid off on the morning of Tuesday, February 19, 1957, Rebhan set up a picket lineat the McJunkin plant.The picketing group consisted at first of the six men laidoff, the one man who had been discharged at the same time, and six other McJunkinemployees who joined them on the picket line. From that time until February 18,1958, when the Federal District Court for the Southern District of West Virginiaissued a temporary restraining order under Section 10(1) of the Act in a proceed-ing ancillary to the present proceeding, the Respondent maintained pickets at theMcJunkin plant.The identity and number of the pickets as time went by, the natureand apparent purpose of the picketing, and the circumstances under which it wasconducted will be considered below.B. Other proceedingsAs the Trial Examiner noted in his original report, McJunkin's charges in thepresent proceeding were filed with the Regional Director on November 12, 1957,wereamended on January 22, 1958, and, as presented by the evidence at theoriginal hearing, related to four specific incidents from August 9 to November 29,1957.Several other proceedings had, in the meantime,arisen out of the same general,factual complex.An Interstate Commerce Commission proceeding involving ninemotor carriers (the record shows no other details) was submitted to an InterstateCommerce Commission trial examiner on September 10, 1958, and is still pending.On March 5 and 11, 1957, McJunkin secured injunctions from the West VirginiaCircuit Court for Kanawha County against the New York Central Railroad and fivemotor freight carriers, requiring them to serve McJunkin.The Respondent wasdenied leave to intervene although four of its members employed by one of the motorcarriers were granted permission.Appeal from these injunctions was still pendingbefore the Supreme Court of West Virginia at the time of the supplementary hearingin the present case. In addition to all this, on February 25, 1957, McJunkin filedSection 8(b) (4) (A) unfair labor practice charges against the Respondent with theRegional Director in a case preceding the present case and docketed as Case No.9-CC-93 (unpublished), and the Respondent, on March 6, 1957, filed Section8(a) (1) and (3) charges in Case No. 9-CA-1120 (unpublished) against McJunkinbased upon the layoffs or separations of February 18, 1957.A complaint was issued by the Regional Director upon the charge of McJunkinagainst the Respondent in Case No. 9-CC-93 and hearing thereon was held beforeTrial Examiner Louis Libbin on April 16, 1957.The Trial Examiner issued noIntermediate Report in the matter.For, pursuant to an all-party stipulation executedon the same day the hearing was held, the Board issued an order against theRespondent on July 5, 1957, and the United States Circuit Court of Appeals for theFourth Circuit entered a decree enforcing the Board's order on October 10, 1957.The Board's order and the court's decree incorporated the general terminology ofSection 8(b) (4) (A) of the Act prohibiting secondary boycotts and thereby, insubstance,directed the Respondent to cease and desist from violating that section withrespect to McJunkin's goods and business,either"by orders,instructions,directions,picketing, or appeals, or by any like or related acts or conduct or by permitting anysuch to remain in existence or effect." It should be noted that there is nothing inthe present record, nor in the record of Case No. 9-CC-93, as it has been presentedto the Trial Examiner, to indicate that the refernce to "picketing" in th Board's orderand the court's decree was intended to embrace the picketing of McJunkin's placeof business as well as possible picketing of the business places of secondary em-ployers which, of course, is clearly subject to the interdiction of Section 8(b) (4) (A)of the Act.The Trial Examiner doesnotconstrue the Board's consent order ofJuly 5, 1957, nor the enforcing decree of the circuit court of October 10, 1957, asforbidding picketing by the Respondent at McJunkin's plant.In Case No 9-CA-1120, which was based upon the Respondent's charge againstMcJunkin, no complaint was issued by the Regional Director. Instead, on May 27,1957,McJunkin signed a settlement agreement, and on June 5, 1957, the RegionalDirector endorsed his approval on the agreement. In and by the agreement, McJunkinexpressly disclaimed any admission of violation of the Act but agreed that, in settle-ment of the charges against it, it would post notices to its employees, and complywith the terms and provisions of such notices, to the following effect:(1)McJunkin would not interfere with, restrain, or coerce its employees in theexercise of their organizational rights nor discourage their membership in any labor CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 17 5, ETC.541organization by discriminating in regard to their hire and tenure of employment, orany term or condition of employment.(2)McJunkin would.offer to Glen W. Cassells, John Q. Burris, Okie L. Miller, Troy Taylor,and Harry R. King 3 immediate and full reinstatement to their former or sub-stantially equivalent positions as truck drivers or pipe yard employees at ourCharleston,West Virginia operation, without prejudice to their seniority orother rights and privileges, in the order above listed, to the extent that workis immediately available; and for those above-named employees for whom noemployment is immediately available, they shall be placed on a hiring list in theorder above listed, and they shall, thereafter, in accordance with such list, beoffered reinstatement in positions substantially equivalent to their former posi-tions astruck drivers or pipe yard employees, at the then prevailing rate of payapplicable to such positions, respectively, as such employment becomes availableat our Charleston, West Virginia operation, and before other persons are hiredfor such work.(3)All McJunkin's employees were "free to become, remain, or refrain from be-'coming members of any labor organization, except to the extent that this right maybe affected by any agreement in conformity with Section 8(a)(3) of the Act, asamended."On June 1, 1957, Secretary Rebhan was asked to sign this settlement agreement onbehalf of the Respondent, but refused to do so because, as he put it in his testimony,"it didn't offer the men positive reinstatement, it didn't offer to make up for theirlossof earning opportunity . . [and] it had no reference whatsoever to thepeople's recall in the order of their seniority.As has been noted, however, theRegional Director approved ,the settlement agreement on June 5, 1957, without theRespondent's signature and, by letter dated June 6, 1957, notified the Respondent ofhis action and his refusal to issue a complaint in the matter.On June 17, 1957, the Respondent filed a request with the General Counsel for areview, under the Board's Rules and Regulations,4 of the Regional Director's re-fusal to issue a complaint.On October 16, 1957, the General Counsel, actingthrough an assistant general counsel, notified the Respondent that he sustained therulingof the Regional Director.Of the six men laid off by McJunkin on February 18, 1957, Hayes Smith, alaborer, had returned to work in April 1957, and thus before the settlement agree-ment had been signed by McJunkin on May 27, 1957, and by the Regional Directoron June 5, 1957. Of the other five, who were truckdrivers, Glen Cassells was re-called and returned to work in October 1957; John Burris, in October 1957; andOkie Miller in October 1958.The remaining two laid-off employees (King andTroy) had not been recalled by the time of the supplementary hearing in the presentcase.In his testimony, Vice President Wehrle explained that Cassells and Burriswererecalled before Miller, King, or Troy (all three of whom had been employedby McJunkin for longer periods) because Miller, King, and Troy had forced thetermination of their employment by requesting their money from the profit-sharingtrustand, even under the settlement agreement, were to be rehired without seniority.For the purposes of the present phase of this case, the critical period of theRespondent's picketing embraces the time spanned by the incidents involving Ep-perley's, Bell's, and Smith's employees, i.e., from August 9, 1957, to sometime inNovember 1957.With respect to this period, it appears from what has just beenfound that at the time of the Epperley incident on August 9, only one of the em-ployees laid off on February 18 (Hayes Smith, the laborer) had returned to work;and that,possiblyby the time of the Bell incident on October 19 and the Smithincident(sometimein or before November 1957) only one more of them (GlenCassells) had returned to work under the settlement agreement.Thus five of thesix laid-off employees had not been returned to work at the time of the Epperleyincident, and at least four (and possibly five) of the six were still awaiting recall atthe times of the Bell and Smith incidents.C. TheRespondent's picketing up to and including November 1957When the Respondent began picketing on February 19, 1957,the pickets wereplaced at 2 of the 10 entrances to McJunkin's plant, including a trucking entrance8Hayes Smith, the sixth employee laid off by MeJunkin on February 18, 1957, hadalready returned to work in April 1957.6 Section 102.19. 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhich none of the employees used in going to and from work. Apparently within ashort time, the picketing was limited to, and was thereafter confined, to this truck-ing entrance where the Respondent stationed a car with a sign: "On Strike, McJunkinCorporation, Teamsters Local 175."The picketing was peacfulat all times.5In the first 2 or 3 days of picketing,when a truck other than McJunkin's approached the picketed entrance, a picketwould approach the truck,engage inconversation with the driver, and the driverwould drive the truck away.After the settlement agreement in Case No. 9-CC-93,according to the uncontradicted testimony of Vice President Wehrle, there wereno such incidents since trucks, other than McJunkin'sno longerapproached thepicketed entrance.As has been noted, the original picketing group on February 19, 1957, andfor 'a short time thereafter, consisted of the six laid-off employees, the dischargedemployee, and six other McJunkin employees who voluntarily absented them-selves from work to join the picket line.Of these last six employees, four ofthem returned to work on February 25, 1957, and the other two on March 4,1957.Thereafter, the number of pickets was further decreased.After McJunkinsigned the settlement agreement in Case No. 9-CC-93 on May 27, 1957, therewas only one picket, who was stationed in the car with the sign which has alreadybeen mentioned.At no time was this picket either an employee or ex-employeeof McJunkin.Vice PresidentWehrle of McJunkin testified that he spoke to the six laid-offemployees on the picket line when it was set up on February 19, 1957, and theircomplaint to him was not that union members had been discharged, but that the"discharges" had not been made "on a seniority basis" and that the truckdrivershad been discharged rather than laborers.Harry King, one of the picketing truck-drivers, also testified that the picket line was set up because "we thought we wasdone wrong; we wasn't laid off according to seniority; that there wasn't anythingfair about it; they kept younger men than what we were; we was all in the samekind of work." Secretary Rebhan of the Respondent testified that he "authorizedpicketing to be placed on the job and a strike be called against the companybecause of what we deemed unfair labor practices, discharges."He further testi-fied that the Respondent continued its picketing after August 5, 1957, "becauseof the unfair discharge of our members.because the company discriminatedagainstmembers of our union because of their membership."Finally,Rebhantestified that although the Respondent had not abandoned its original purpose ofobtaining recognition by, and a contract with McJunkin, its failure to gain theseobjectives "was not in any way connected with the reason for the strike."D. The contentions of McJunkin and the RespondentIn its supplemental brief, McJunkin contends in substance that:(1)The Respondent's picketing of McJunkin's plant was conducted for the pur-pose of preventing McJunkin's receiving service from motor vehicle carriers andwas "a component of the unlawful inducement condemned by Section 8(b) (4) (A),"which also included the Epperley, Bell, and Smith incidents and the Respondent's"hot cargo" notices already discussed by the Trial Examiner in his original Inter-mediate Report.(2)The Respondent's picketing had no "legitimate objective" since (a) therewas no strike of any of McJunkin's employees after March 4, 1957; (b) it was"stranger picketing"; (c) the Respondent did not represent a majority of McJunkin'semployees; (d) any dispute between McJunkin and the Respondent had been settledby the settlement agreement approved by the Regional Director in Case No.9-CA-1120; and (e) an object of the picketing was to compel McJunkin to recog-nize the Respondent although the Respondent was not the majority representativeof McJunkin's employees.(3) In each of the foregoing respects the situation in the present case is dis-tinguishable from the situations inthe Interborough Newsand other cases whichtheTrialExaminer cited in his original Intermediate Report, that the Board'srulings in these cases therefore do not apply to the present case, and that theRespondent's inducement and encouragement of the Epperley, Bell, and Smithemployees not to make pickups or deliveries of McJunkin's plant should be foundto have constituted violations of Section 8(b) (4) (A) of the Act.(4)The Respondent's picketing of McJunkin's plant "should [also] be includedwithin the cease and desist order of the Board."5 Rebhan so testified and there was no evidence to the contrary. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL 175, ETC.543On the other hand, the Respondent in its supplemental brief contends that itsdispute with McJunkin arose because of McJunkin's "unfair labor practice in thedischarge of its employees who were union members"; that the dispute and Re-spondent's picketing continued when the Regional Director refused to issue a comrplaint on the Respondent's charge and approved the settlement agreement overthe Respondent's protest; and "that [the Respondent's] picketing of [McJunkin's]premises was justified and legal and that any encouragement on behalf of theUnion to employees of other employers to recognize and respect the picket lineatMcJunkin is not an unfair labor practice. It is clear from the decisions of theBoard, notably theInterborough Newscase, 90 NLRB 2135, that inducement orencouragement of neutral employees to refuse to perform any kind of service atthe situs of a labor dispute is not a violation of Section 8(b) (4) (A) of the Act."We turn now to an appraisal of these opposing positions of the parties, in thelight of the evidence and the factual findings already made.E. ConclusionsSince February 19, 1957, there has unquestionably been a continuing labor dis-pute between McJunkin and the Respondent, beginning with a strike by someofMcJunkin's employees in protest against the February 18, 1957, layoffs.Uponthe return to work on March 4, 1957, of the last of the six employees who at firsthad voluntarily absented themselves from work to join the laid-off employees andthe discharged employee on the picket line, there was no longer a "strike" in thestrict sense of that term, since none of McJunkin's employees thereafter withheldtheir services from McJunkin.But the labor dispute continued and the Respond-ent's ultimate objective in the continuing course of its picketing, was to compelor induce McJunkin immediately to reinstate all the laid-off employees, whomthe Respondent represented, with full seniority and other privileges and with com-pensation for any loss of earnings which they may have suffered by reason oftheir layoffs.In this connection, the Trial Examiner credits Rebhan's testimonyand finds, contrary to McJunkin's contention, that it wasnotthe Respondent'sobjective or purpose in its picketing, to gain recognition by, or a contract with,McJunkin.The Respondent's picketing in the course of this continuing dispute thereforehad as its only ultimate objective the return of the laid-off employees to theirformer jobs with all previous rights and privileges, and compensation for theirinterim lack of employment.This objective was clearly a legitimate objective fora labor organization such as the Respondent, whether or not the layoffs were unfairlabor practices, and the Respondent properly sought to attain it by filing Section8(a)(1) and (3) charges against McJunkin in Case No. 9-CA-1120But theRegional Director's approval of the settlement agreement with McJunkin in thatcase in spite of the Respondent's objections and refusal to sign, his refusal to issuea complaint, and the General Counsel's affirmance of the Regional Director'sruling, closed this avenue to the Respondent and left to it and the laid-off employeesonly a continuation of the picketing as a means of attaining their objective.Several observations should be made concerning the effect of the RegionalDirector's and the General Counsel's action which, as the Trial Examiner views it,was clearly within their power and discretion but unfortunately eliminated onepossibleway of ending the picketing.As McJunkin's counsel conceded at thehearing, the Regional Director's and the General Counsel's refusal to issue 'a com-plaint was not an adjudication either of the merits of the dispute between McJunkinand the Respondent or of the basis upon which it should be resolved. For the Actentrusts these matters to the Board alone, and even the Board may not dispose ofunfair labor practice charges upon a settlement to which the charging party doesnot consent, except upon full hearing of the merits.6Furthermore, assuming thepossibility that there had been a discriminatory layoff in violation of Section 8(a) (3)of the Act as the Respondent had charged, the settlement terms were clearly inade-quate under Board precedents, because of their failure to provide immediate, fullreinstatement and any compensation for loss of earnings.?Thus the approval ofthe settlement agreement by the Regional Director and the General Counsel not only°3farineRngpneers'BenefcialAssociationNo 17vNLRB (Taylor (C Anderson.et al ),202 F.2d 546 (CA 3).'Jack C Robinson d/b/a Robinson Freiqht Lines,117 NLRB 1483.WoosterDiaision ofBorq-Warner Corporation,121 NLRB 1492:Armstronq Tire tRubberCompany, TestFleet Branch,119 NLRB 382 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not constitute an adjudication of the merits of McJunkin's and the Respondent'sdispute, but it afforded no solution which could reasonably be regarded as settingthe dispute to restAs to the nature of the picketing,it appears to the Trial Examiner from the evi-dence already discussed,and he accordingly finds,not only that no employee or ex-employee of McJunkin ever picketed for the Respondent afterMay 27, 1957 (andthus throughout the entire critical period from August 5 through November 1957),but that the immediate,principal purpose of the Respondent's picketing during thattime was to induce and encourage employees of other employers not to make pickupsor deliveries at McJunkin'splant in the course of their duties for their respectiveemployers,and thereby to induce or compel McJunkin to take back and compensatethe employees it had laid off on February 18, 1957.In sum, and in accordance wtih the foregoing considerations and upon the evidenceand findings previously made in this Supplemental Intermediate Report, the TrialExaminer has concluded that:(1) In the critical period from August 9 through November 1957, during whichtheEpperley,Bell,and Smith incidents occurred,theRespondent as the labororganization representing the laid-off employees was engaged in a labor disputewithMcJunkin although there was no longer a "strike"on the part of any ofMeJunkin's employees.(2)TheRespondent'spicketing during this particular period had not beenforbidden by the Board's order in CaseNo. 9-CC-93nor the circuit court's decreeenforcing that order, nor did it have as an objective either recognition or a contractwith McJunkin.(3)TheRespondent'sonly ultimate objective for its picketing of McJunkin'splant during this period, was to procure the immediate return of the laid-off employ-ees to their jobs with their full, previous rights and privileges and with compensa-tion for any loss of earnings during the layoff.(4)This objective was a legitimate objective on the part of the Respondent asthe representative of the laid-off employees,regardless of whether or not the Re-spondent had in fact been designated as bargaining representative by a majority ofMcJunkin's employees,or whether the layoffs had actually been violative of Section8 (a) ( I ) and(3) of the Act.8(5)The settlement agreement and the Regional Director's refusal to issue a com-plaint inCase No. 9-CA-1120neither adjudicatedthe merits of the dispute betweenthe Respondent and McJunkin nor provided a solution putting the dispute to rest(6)After May 27, 1957,the Respondent's pickets were not employees,nor hadthey ever beer employees,of McJunkin.(7)The immediate,principalpurpose of the Respondent'spicketingwas toinduce and encourage employees of other employers not to make pickups or deliv-eries at McJunkin's plant in the course of their duties for their respective employers,and thereby to induce or compel McJunkin to take back and compensate the employ-ees it had laid off on February 18, 1957.The general question remaining for consideration under the Board's order ofremand, is whether the findings and conclusions which the Trial Examiner has just8 At the beginning of the supplemental hearing and at various other points during thathearing,counsel and the Trial Examiner discussed the problem of whether,under theBoard's remand, it was necessary to take evidence relating to the Respondent's claimthat the layoffs of February 18, 1957,were unfair labor practices on the part ofMcJunkin within the meaning of Section 8(a) (1) and(3) of the Act.Counsel for theRespondent urged the Trial Examiner to take this evidenceBut the General Counseland counsel for Mejunkm opposed this course arguing that the matter had already beendisposed of by the Regional Director'sand the General Counsel'sapproval of the settle-ment agreement and their refusal to issue a complaint in CaseNo9-CA-1120, eventhough they agreed,upon suggestion by the Trial Examiner,that the Regional Director'sand the General Counsel's action had not constituted an adjudication of these mattersThe Trial Examiner ruled at the beginning of the hearing that the parties should firstproduce their evidence bearing upon the nature of the dispute or strike and the natureand objective of the Respondent's picketing,and that he would thereafter decide, whenhe was more familiar with the entire problem,whether it was relevant and necessaryunder the Board's order of remand,also to take evidence as to whether the layoffs hadbeen violative of Section 8(a) (1) and(3) of the Act. This course was followedBeforethe hearing closed,the Trial Examiner rejected an offer by counsel for the Respondent toprove that McJunkin's layoffs of the six employees on February 18, 1957,constituted anunfair labor practice within the meaning of Section 8(a)(1) and(3) of the Act. CHALFFEURS, TEAMSTERS & HELPERS LOCAL 175, ETC.545made upon the evidence in the supplemental hearing, require any modification oramplification of the findings and recommendations made by him in his originalIntermediate Report.For reasons which will now be set forth, the Trial Examineris of the opinion that they do not.McJunkin'sbroad contention is that both the Respondent's picketing and theRespondent's related inducement of Epperley's, Bell's and Smith's employees torefuse to make pickups or deliveries at McJunkin's plant were violative of Sec-tion 8(b)(4)(A) of the Act. In its argument in support of this contention, Mc-Junkin relies upon the facts (already found) that the apparent purpose of theRespondent's picketing was to induce truck employees of other employers nottomake pickups or deliveries at McJunkin's plant, that there was no strikeon the part of any of McJunkin's employees after March 4, 1957, and thatthe lone picket after May27, 1957,was never an employee nor an ex-employee ofMcJunkin.Using-a combination of these facts,McJunkin in effect argues that,because of its purpose, the Respondent'spicketing was illegal,and that, becausenone of McJunkin's employees were on strike or were picketing after May 27, 1957,there was no dispute between McJunkin and its employees to justify either the Re-spondent'spicketing or its inducement of Epperley's,Bell's,and Smith's employeesnot to make pickups or deliveries at McJunkin's plant as the primary situs ofeither a strike or other labor dispute.According to this argument,McJunkin would have the Board ignore the disputebetween it and the Respondent, in which the Respondent has been acting for theemployees laid off by McJunkin,simply because no employee of McJunkin volun-tarily absented himself from work to take part in this dispute after March 4, 1957.But these laid-off employees who are the actual parties to the dispute with McJunkinwere, and are, no strangers to McJunkin.Theirdispute with McJunkin was, and is,based upon their protest against their layoffs and thus arose out of their employmentrelationship with McJunkin.Itwas, and has remained,a labor dispute concerningtheir tenure of employment with McJunkin and the terms and conditions of em-ployment upon which they should be permitted to return to work for McJunkin,and the laid-off employees therefore certainly had the right under Section 7 of the Actto engage in concerted activities,with the assistance of the Respondent as their unionand with or without the support of the other employees, for the purpose of attempt-ing to get their jobs back.This right clearly included the right to have the Re-spondent picket McJunkin's plant on their behalf, even though there was no strikein the strict sense of that term and the laid-off employees themselves eventually didnot serve on the picket line.The Respondent's picketing at McJunkin's plant wastherefore primary picketing at the situs of the labor dispute.Does the Board'sInterborough Newsprinciple apply in this situation and pre-clude a finding that the Respondent'spicketing and its inducement of Epperley's,Bell's, and Smith's employees not to make pickups or deliveries at McJunkin's plant,constituted violations of Section 8(b) (4) (A) of the Act?McJunkin contendsthat theInterborough Newsprinciple does not apply because the object of Respond-ent's picketing was to induce neutral employees not to perform their customaryservices for their respective employers at McJunkin's plant and also because therewas no strike in the present case as there was inInterborough Newsand each ofthe other cases also cited by the undersigned in his original Intermediate Report.The Trial Examiner disagrees.Although theInterborough Newsdecision and the other cited decisions of theBoard did deal with strike situations,the broad principle recognized and applied inthese cases was (as the Board clearly stated in its basicPure Oildecision 9) thatSection 8(b) (4) (A) was not "intended to curb traditionalprimaryaction by labororganizations" and therefore "that the section does not outlaw any of the primarymeans which unions traditionally use to press their demands on employers."Furthermore,in reaching this conclusion the Board also recognized,and was notdisturbed by the fact, that even primary picketing which it found not to be violativeof Section8(b) (4) (A) "isnecessarily designed to induce and encourage third per-sons to cease doing business with the picketed employer." It therefore held inthese cases that, in strike situations, primary picketing and other means whereby theunion induces neutral employees not to perform services for their respective em-ployers at the situs of the dispute, are not violative of Section 8(b) (4) (A).What the Board said in these decisions (particularly in thePure Oilcase, in whichthe Board's reasoning is set forth at length 10) is equally applicable to any labor9 84 NLRB 315, 320.30 See 84 NLRB 315, at 317-319 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute,whethera strike or not, if,as in the present case,the objective of thedisputant union is a legitimate objective.The Trial Examiner therefore concludesthat the Respondent's picketing of McJunkin'splant was not violative of Section8(b) (4) (A)and alsoaffirmshis conclusion in the original Intermediate Reportthat the Respondent's inducement and encouragementof Epperley's,Bell's,andSmith'semployeesnot to make pickups or deliveries at McJunkin'splant,wassimilarly not a violation of Section8(b) (4) (A).[Recommendations omitted from publication.]Man Products,Inc.andLocal 1922, International Brotherhoodof Electrical Workers,AFL-CIO,Petitioner.Case No. O-RC-10505.August 9, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Haywood E. Banks, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Boards finds :1.The Employer is engaged in the manufacture and retail sale ofcellar doors and prefabricated garden sheds at its only plant and placeof business at Glen Cove, Long Island, New York.During 1959, theEmployer's purchases, all of which were shipped to the Employer'splant from points outside of the State of New York exceeded $50,000.Total sales during 1959 amounted to approximately $292,000, of whichmore than $100,000 were made to points outside the State of NewYork.Sales are effected either by salesmen of the Employer orthrough mail orders placed in magazines and newspapers throughoutthe United States.Delivery and installation of the Employer's prod-ucts is carried out by independent contractors.Approximately 99percent of all sales were made directly to homeowners and other ulti-mate consumers.It is apparent that the Employer's business is a single, completelyintegrated enterprise, encompassing both the manufacture of its prod-ucts and their sale, in large measure, to the ultimate consumers with-out the intervention of a wholesaler. In dealing with its jurisdictionalproblems, the Board has found it advisable not to exercise its juris-diction to the fullest extent and, consistent with that policy, hasadopted limited jurisdictional standards for various phases of businessactivity.Thus, it established jurisdictional standards for clearlyretail enterprises,' enterprises other than retail,2 and combinations ofboth.'Carolina Supplies and CementCo., '122 NLRB 'S0.2Siemons Mailing Service,122 NLRB 81.s Appliance Supply Company,127 NLRB 319.128 NLRB No. 66.